NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE GUILLERMO NAVARRETE-                       No.    17-70994
MALDONADO, AKA Mario Heriberto-
Ochoa, AKA Jose Guillermo Maldonado,            Agency No. A200-154-641

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Jose Guillermo Navarrete-Maldonado, a native and citizen of El Salvador,

petitions for review of the Board of Immigrations Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for withholding of removal and protection under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s determination

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review for substantial evidence the agency’s factual findings.

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for

review.

      The agency did not err in finding that Navarrete-Maldonado failed to

establish membership in a cognizable social group due to his status as a returnee,

see Reyes v. Lynch, 842 F.3d 1125, 1139-40 (9th Cir. 2016), or due to his fear of

harm from gangs, see id. at 1131 (“[To demonstrate membership in a particular

social group,] [t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question.’ ” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). We reject Navarrete-

Maldonado’s contentions that the agency otherwise erred in its analysis. Thus,

Navarrete-Maldonado’s withholding of removal claim fails.

                                           2                                     17-70994
       Substantial evidence also supports the agency’s denial of CAT relief because

Navarrete-Maldonado failed to establish it is more likely than not he will be

tortured with the consent or acquiescence of the government of El Salvador.

Garcia-Milian v. Holder, 755 F.3d 1026, 1034-35 (9th Cir. 2014) (evidence did not

compel conclusion that petitioner established the state action necessary for CAT

relief).

       PETITION FOR REVIEW DENIED.




                                         3                                      17-70994